Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, have been limited to the merchandise identified on the invoices as sewing machines, sewing-machine heads, or parts of sewing machines, which were exported from Germany and entered at the port of Chicago.
The cases have been submitted by counsel for the respective parties on an agreed set of facts which establish that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for appraisement of the articles in question, as herein-above identified, and that such statutory value in each instance is the appraised value, less the amount added under duress, and I so hold. Judgment will be rendered accordingly.